Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments dated 2/25/2022 are entered. Amended claim 1 remains rejected over Ghosh, Das, Rhee and Soni. 

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 

The applicant argues that Ghosh does not teach adding a Leuconstoc spp strain to the batter. However, Das teaches addition of Lactobacillus plantarum and Leuconstoc mesenteroides in a ratio of 1:1 in order to form a fermented idli batter with good nutritional and textural qualities(starter cultures and inoculum preparation p. 68, conclusion p.73).  As stated in the rejection, it would have been obvious to include a combination of Lactobacillus plantarum and Leuconstoc mesenteroides as taught in Das in the batter in Ghosh in order to provide idli batter with good nutritional and textural properties.
As stated in the interview on 1/13, the Das reference appears to be the closest prior art. As such, the applicant has not compared the Das reference to the claimed invention to show that the claimed bacteria strains provide unexpected results compared to conventional strains of Lactobacillus plantarum and Leuconstoc mesenteroides present in Das. The data in the instant spec only shows that specific combinations of Lactobacillus plantarum and Leuconstoc mesenteroides produce the 
Furthermore, if only specific strains of Lactobacillus plantarum and Leuconstoc mesenteroides produce the claimed results, the applicant may face a scope of enablement issue due to the amount of experimentation required to determine which strains produce the claimed properties. This topic was also discussed in the interview.

/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791